Case 18-20855        Doc 27     Filed 04/16/19     Entered 04/16/19 14:16:42          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 20855
         Kimberly Wilson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/25/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 11/07/2018.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-20855             Doc 27        Filed 04/16/19    Entered 04/16/19 14:16:42              Desc         Page 2
                                                         of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $2,240.00
           Less amount refunded to debtor                                 $0.00

 NET RECEIPTS:                                                                                         $2,240.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                       $311.75
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                             $100.80
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $412.55

 Attorney fees paid and disclosed by debtor:                       $1,000.00


 Scheduled Creditors:
 Creditor                                             Claim         Claim          Claim       Principal      Int.
 Name                                       Class   Scheduled      Asserted       Allowed        Paid         Paid
 Altair OH XIII                         Unsecured         499.94           NA            NA            0.00       0.00
 American InfoSource LP                 Unsecured         103.57           NA            NA            0.00       0.00
 Americredit Financial Ser Inc          Secured       18,049.60     13,542.45      13,542.45        965.64        0.00
 Capital One                            Unsecured      4,982.00            NA            NA            0.00       0.00
 Capital One                            Unsecured      1,016.00            NA            NA            0.00       0.00
 Capital One                            Unsecured         117.00           NA            NA            0.00       0.00
 Citibank/The Home Depot                Unsecured         374.00           NA            NA            0.00       0.00
 City of Chicago Department of Water    Secured        2,390.42       9,796.87      9,796.87           0.00       0.00
 City of Chicago Department of Water    Secured        4,000.00       1,041.27      1,041.27           0.00       0.00
 Credit One Bank                        Unsecured           0.00           NA            NA            0.00       0.00
 Illinois Dept of Human Services        Unsecured      7,709.00       7,709.00      7,709.00           0.00       0.00
 Illinois Dept of Revenue 0414          Priority            0.00           NA            NA            0.00       0.00
 Internal Revenue Service               Unsecured           0.00      7,929.94      7,929.94           0.00       0.00
 Internal Revenue Service               Priority       3,000.00       2,170.29      2,170.29           0.00       0.00
 LVNV Funding LLC                       Unsecured          44.30           NA            NA            0.00       0.00
 Midwest Title Loans                    Secured        2,270.95       2,185.63      2,185.63           0.00       0.00
 Pinnacle Credit Service                Unsecured         180.62           NA            NA            0.00       0.00
 Quantum3 Group                         Secured       14,948.71     12,307.42      12,307.42        861.81        0.00
 Synchrony Bank/ JC Penneys             Unsecured         383.00           NA            NA            0.00       0.00
 Target                                 Unsecured         948.00           NA            NA            0.00       0.00
 Target                                 Unsecured         192.00           NA            NA            0.00       0.00
 Target                                 Unsecured          38.00           NA            NA            0.00       0.00
 Visa Dept Store National Bank/Macy's   Unsecured      1,792.00            NA            NA            0.00       0.00
 Wells Fargo Bank                       Secured      297,161.67    314,328.37     314,328.37           0.00       0.00
 Wells Fargo Bank                       Secured       79,700.00     78,848.29      78,848.29           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-20855        Doc 27      Filed 04/16/19     Entered 04/16/19 14:16:42             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $314,328.37              $0.00              $0.00
       Mortgage Arrearage                                $78,848.29              $0.00              $0.00
       Debt Secured by Vehicle                           $28,035.50          $1,827.45              $0.00
       All Other Secured                                 $10,838.14              $0.00              $0.00
 TOTAL SECURED:                                         $432,050.30          $1,827.45              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $2,170.29               $0.00             $0.00
 TOTAL PRIORITY:                                          $2,170.29               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $15,638.94               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $412.55
         Disbursements to Creditors                             $1,827.45

 TOTAL DISBURSEMENTS :                                                                       $2,240.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
